          Case 1:18-cv-01381-CKK Document 23 Filed 05/05/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  JUDICIAL WATCH,

                          Plaintiff,

                  v.                                 Civil Action No. 18-1381(CKK)

  UNITED STATES DEPARTMENT OF
  STATE,


                          Defendant.


                                       JOINT STATUS REPORT

       Pursuant to the Court’s March 6, 2020, Minute Order, the parties Judicial Watch, Inc.

(“Plaintiff”), and the United States Department of State (“Defendant” or “State”) file this Joint

Status Report for this Freedom of Information Act (“FOIA”) matter.

       In the March 5, 2020, Joint Status Report, Defendant anticipated that it would make a final

production in this case by April 15, 2020. See ECF No. 22. Because of the COVID-19 pandemic,

however, State was unable to meet that deadline. The State personnel assigned to this FOIA matter

are teleworking and cannot access the document review platform in which the remaining records

are stored because the platform is on a classified network. As of the date of this joint status report,

it is unclear when normal FOIA operations will resume at State.

       The parties continue to confer on the adequacy of State’s search and previous productions.

On April 3, 2020, State responded to Plaintiff’s counsel’s questions relating to the search terms

used, the offices searched, and certain redactions applied by State. On April 30, 2020, counsel for

Plaintiff requested additional follow-up from State. State is currently working on its response to

Plaintiff’s counsel’s questions.
         Case 1:18-cv-01381-CKK Document 23 Filed 05/05/20 Page 2 of 2



       Given that the parties continue to confer in good faith, the parties respectfully request that

they be permitted to file the next joint status report by July 7, 2020, with recommendations to the

Court for further proceedings.



May 5, 2020                                   Respectfully submitted,

                                              TIMOTHY J. SHEA, D.C. Bar # 437437
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                                     /s/ William Chang
                                              WILLIAM CHANG
                                              D.C. Bar # 1030057
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2510
                                              William.chang2@usdoj.gov

                                              Counsel for Defendant

                                              /s/ Ramona R. Cotca
                                              D.C. Bar No. 501159
                                              JUDICIAL WATCH, INC.
                                              425 Third Street, S.W.
                                              Suite 800
                                              Washington, DC 20024
                                              (202) 646-5172
                                              jguzman@democracyforward.org
                                              rcotca@judicialwatch.org


                                              Counsel for Plaintiff




                                                 2
